Citation Nr: 0815695	
Decision Date: 05/13/08    Archive Date: 05/23/08

DOCKET NO.  04-32 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a thyroid disorder, 
to include as due to radiation exposure.

2.  Entitlement to service connection for postoperative total 
hysterectomy, to include as due to radiation exposure. 

3.  Entitlement to service connection for renal calculi, to 
include as due to radiation exposure.

4.  Entitlement to service connection for a psychiatric 
disability, to include dysthymia.

5.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
back condition.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, her spouse, and a friend. 


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1974 to April 
1976.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2001 and March 2004 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in North Little Rock, Arkansas, which, 
in pertinent part, denied entitlement to service connection 
for the above conditions and found that new and material 
evidence had not been submitted to reopen entitlement to 
service connection for a back condition.  

In May 2005, the veteran provided testimony at a hearing 
before the undersigned at the Little Rock RO.  A transcript 
of the hearing is of record.

The veteran's appeal was previously before the Board in March 
2006, at which time the Board reopened the claim for 
entitlement to service connection for a thyroid disorder and 
remanded the case for further action by the originating 
agency.  The case has been returned to the Board for further 
appellate action.
The issues of entitlement to service connection for 
postoperative total hysterectomy, a psychiatric disability 
and whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
back condition are addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  Benign multinodular colloid goiter was first demonstrated 
years after service and is not etiologically related to a 
disease or injury in service, including exposure to ionizing 
radiation.  

2.  The veteran does not have renal calculi.



CONCLUSIONS OF LAW

1.  Benign multinodular colloid goiter was neither incurred 
in nor aggravated by active service, nor may it be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.311 (2007).

2.  Renal calculi were neither incurred in nor aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 
(2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

In a letter issued in December 2006, subsequent to the 
initial adjudication of the claims, the RO notified the 
veteran of the evidence needed to substantiate her claims for 
service connection.  The letter also satisfied the second and 
third elements of the duty to notify by informing the veteran 
that VA would try to obtain medical records, employment 
records, or records held by other Federal agencies, but that 
she was nevertheless responsible for providing any necessary 
releases and enough information about the records to enable 
VA to request them from the person or agency that had them.

With respect to the fourth element of VCAA notice, the 
December 2006 letter contained a notation that the veteran 
should submit any evidence in her possession pertinent to the 
claims on appeal.

The veteran was also provided the necessary Dingess notice by 
the December 2006 letter.  

VCAA notice should be given before an initial AOJ decision is 
issued on a claim.  Pelegrini II, 18 Vet. App. at 119-120.  
While complete VCAA notice was provided after the initial 
adjudication of the claims, this timing deficiency was 
remedied by the issuance of VCAA notice followed by 
readjudication of the claims.  Mayfield v. Nicholson, 444 F. 
3d 1328 (Fed. Cir. 2006).  The claims were readjudicated in 
the February 2008 supplemental statement of the case.  
Therefore, any timing deficiency has been remedied.

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the veteran, 
including available service medical records, Social Security 
records and a copy of the decision awarding benefits, and 
private and VA medical records.  

With respect to the veteran's service treatment records, 
despite multiple attempts by the RO to procure complete 
records, only the veteran's enlistment examination report is 
of record.  Destruction of service medical records does not 
create a heightened benefit of the doubt, but only a 
heightened duty on the part of VA to consider the 
applicability of the benefit of the doubt, to assist the 
claimant in developing the claim, and to explain its 
decision.  Cromer v. Nicholson, 19 Vet App 215 (2005); Russo 
v. Brown, 9 Vet. App. 46, 51 (1996).  

Where service medical records are missing, VA also has a duty 
to search alternate sources of service records.  Washington 
v. Nicholson, 19 Vet. App. 362 (2005).  VA did attempt to 
obtain records from alternate sources in the Department of 
the Army and has requested any relevant evidence from the 
veteran.  It has also obtained records of a private 
hospitalization during service in 1975.

Additionally, the veteran was provided proper VA examinations 
in response to her claims.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

General Legal Criteria

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2007).

Service connection for conditions claimed to be due to 
exposure to ionizing radiation in service can be established 
in any of three different ways.  Davis v. Brown, 10 Vet. App. 
209, 211 (1997); Ruker v. Brown, 10 Vet. App. 67, 71 (1997).

First, there are diseases that are presumptively service 
connected in radiation-exposed veterans under 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d).  

Second, service connection can be established under 38 C.F.R. 
§ 3.303(d) with the assistance of the procedural advantages 
prescribed in 38 C.F.R. § 3.311, if the condition at issue is 
a radiogenic disease.  

Third, direct service connection can be established under 38 
C.F.R. § 3.303(d) by showing that the disease was incurred 
during or aggravated by service without regard to the 
statutory presumptions.  See Combee v. Brown, 34 F.3d 1039, 
1043-44 (Fed. Cir. 1994).  Under Combee, VA must not only 
determine whether a veteran had a disability recognized by VA 
as being etiologically related to exposure to ionizing 
radiation, but must also determine whether the disability was 
otherwise the result of active service.  In other words, the 
fact that the requirements of a presumptive regulation are 
not met does not in and of itself preclude a claimant from 
establishing service connection by way of proof of actual 
direct causation.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Thyroid Disorder

The veteran contends that she incurred a disorder of the 
thyroid due to radiation exposure during basic training at 
Fort McClellan, Alabama.  She contends that her training 
included exposure to radiation.

The medical evidence of record establishes that the veteran 
had a recurring thyroglossal cyst removed during service in 
1975.  Service connection for a residual scar from the 
procedure was granted in a May 1996 Board decision.  

Upon VA examination in January 1993, the veteran's thyroid 
had no masses on palpation and the thyroid was not palpably 
enlarged.  The veteran did complain of some tenderness.  The 
diagnosis was residuals of surgery for thyroglossal removal.

In a January 1995 note, the veteran's physician reported that 
the veteran was undergoing treatment for an enlarged thyroid.  

Treatment records from the VA Medical Center (VAMC) show that 
the veteran was found to have a possibly enlarged thyroid in 
February 1997.  A scan of her thyroid was completed in 
October 1997 and showed lobulation of the left isthmus that 
could represent lobulation of normal tissue or a solid 
nodule.  The thyroid was not enlarged.  

The veteran was provided another VA examination of her 
thyroid in April 1999.  The examiner noted that the veteran's 
October 1997 thyroid scan showed a variation of a normal 
thyroid and upon physical examination, the thyroid felt 
normal with no nodules.  The examiner concluded that thyroid 
disease was not found that the clinical examination was 
clinically normal.  

In September 2002 the veteran underwent a private thyroid 
ultrasound that showed a few scattered pulmonary nodules 
probably representing multinodular goiter.

Upon VA examination in January 2007, the veteran was noted to 
have a long history of thyroid nodules.  The examiner stated 
that a fine needle aspirate of the thyroid in 2006 showed a 
benign colloid goiter with normal thyroid function.  On 
examination, the veteran had a definite goiter and the 
diagnosis was benign multinodular colloid goiter.  The 
examiner stated that a biopsy documented benign thyroid 
nodules and while the veteran reported some history of 
ionizing radiation, there was a low probability that her 
condition was related to radiation exposure. 

Regarding the veteran's contention that her thyroid disorder 
was caused by exposure to radiation, benign multinodular 
colloid goiter and benign thyroid nodules do not constitute 
diseases subject to presumptive service connection under 38 
U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  Consequently, 
service connection cannot be granted on a presumptive basis 
pursuant to 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).

As noted above, "radiogenic diseases" may also be service 
connected pursuant to 38 C.F.R. § 3.311 which defines non-
malignant thyroid nodular disease as a radiogenic disease.  
The appellant's claim was developed in accordance with 
38 C.F.R. § 3.311, and in April 2006, the U.S. Army Dosimetry 
Center reported there were no records documenting that the 
veteran was exposed to ionizing radiation during active duty 
service.  

The veteran contends that she was exposed to radioactive 
materials while undergoing basic training at Fort McClellan, 
Alabama.  In support of her claim, she submitted a January 
2001 article from the Nuclear Regulatory Commission (NRC) 
proposing to collect radiologically contaminated materials 
from a burial mound in Fort McClellan, Alabama.  While the 
veteran's personnel records do not confirm that she underwent 
basic training at Fort McClellan, she has submitted several 
statements from fellow servicemen noting that they served at 
Fort McClellan with the veteran and participated in simulated 
radioactive contamination exercises due to the simulated 
detonation of a small nuclear device.  

While the January 2001 NRC report establishes that Fort 
McClellan currently contains some radiologically contaminated 
materials, the report also notes that on-site radioactive 
contamination training ceased in May of 1973, more than a 
year before the veteran's entrance into active duty.  

In any event, the service department has found no evidence 
that the veteran was exposed to ionizing radiation during 
service and the January 2007 VA examiner concluded that the 
probability was low that the veteran's current thyroid 
disorder was caused by exposure to radiation.  The examiner 
noted the veteran's reports of radiation exposure and 
reviewed the claims folder, including the January 2001 NRC 
report, prior to rendering his opinion.

The only evidence linking a current thyroid disability to 
radiation exposure during service are the opinions of the 
veteran and her fellow servicemen.  As lay persons, they are 
not competent to provide an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Hence the evidence does not establish that the 
veteran's benign multinodular colloid goiter was incurred as 
a result of ionizing radiation.  The evidence is therefore 
against the grant of service connection on the basis of in-
service radiation exposure.

The remaining question is whether service connection for a 
thyroid disorder can be established on a direct basis.  
Combee; 38 U.S.C.A. § 1112(a); 38 C.F.R. § 3.303.  

Other than the veteran's statements, there is no evidence 
that a thyroid disorder was present in service.  

The post-service clinical records are silent for any 
indications of this disability until several years after 
service.  While the veteran has reported a continuity of 
symptomatology since service, the earliest medical evidence 
of a thyroid disorder, other than the veteran's already 
service-connected thyroglossal cyst, is the January 1995 note 
from the veteran's private physician, stating that the 
veteran was undergoing treatment for an enlarged thyroid.  
Furthermore, the April 1999 VA examiner noted that the 
veteran's thyroglossal cyst was a separate problem from her 
claimed thyroid disease, and after examining the veteran and 
reviewing her medical records, he determined that the veteran 
had no disease of the thyroid.

In addition, the only competent opinion regarding the 
etiology of the veteran's current benign multinodular colloid 
goiter, that of the January 2007 VA examiner, is against the 
claim.  

As noted above, a lay person, such as the veteran, is not 
competent to provide a medical opinion linking the current 
thyroid disability to a disease or injury in service or to 
diagnose that disease in service.  Barr v. Nicholson, 21 Vet 
App 303 (2007); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993). 

As the most probative evidence is against a link between a 
thyroid disorder and a disease or injury in service, 
including ionizing radiation exposure; the weight of the 
evidence is against the claim for service connection.  
Reasonable doubt does not arise and the claim must be denied.  
38 U.S.C.A. § 5107(b).

Renal Calculi

As noted above, service connection requires competent 
evidence showing the existence of a present disability.  
Shedden, 381 F.3d at 1163, 1167; see also Caluza, 7 Vet. App. 
at 498.  With respect to the veteran's contentions that 
service connection is warranted for renal calculi as due to 
radiation exposure, the Board finds that evidence of record 
is against a finding that there is a current disease or 
disability. 

Service treatment records are not of record, but the veteran 
and her friends have reported that she underwent treatment 
during service for kidney abnormalities.

The post-service medical evidence of record establishes that 
a January 1993 upper GI series showed a calcium containing 
density over the left kidney that could represent a left 
renal calculus. A follow-up abdominal ultrasound was normal 
with no evidence of a left kidney mass.  All other medical 
evidence of record has shown normal kidneys. 

Moreover, at the veteran's January 2007 VA examination, the 
examination did not show any abnormality of the kidneys.  The 
examiner noted that the veteran was thought to have had a 
possible renal calculus at her January 1993 upper GI, but 
further evaluation clearly demonstrated that she did not have 
renal calculi.  No diagnosis with respect the veteran's 
kidneys was made.

For the showing of a current disability, there must evidence 
of the disability at the time of the claim as opposed to some 
time in the past.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998).  While renal calculi were suspected in 1993, that 
condition has not been demonstrated at any time since the 
veteran's current claim in September 2002.

The veteran is competent to report symptomatology, but would 
not be competent to diagnose that symptomatology as due to 
renal calculi.  There is no competent evidence of current 
renal calculi, and the competent evidence is to the effect 
that she does not have that condition.  Absent a showing of 
current disability, the claim must fail.  Degmitech v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. 
App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  Accordingly, the Board must conclude that the 
preponderance of the evidence is against the claim and it is 
denied.  38 U.S.C.A. § 5107(b).





						(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for a thyroid disorder, to 
include as due to radiation exposure, is denied.

Entitlement to service connection for renal calculi, as due 
to radiation exposure, is denied.


REMAND

The veteran's representative argued in the April 2008 post-
remand brief that the medical opinions obtained in response 
to the Board's previous remand were inadequate.  The Board's 
remand asked that the examiner provide a rationale for the 
opinion.  The veteran was afforded a VA examination in 
January 2007.  The examiner stated that the veteran's 
hysterectomy was not related to her military service but was 
related to the effects of adhesions due to previous tubal 
ligation.  The examiner did not provide a rationale for the 
opinion.  The AMC sought an addendum.  In August 2007, a 
physician provided an addendum to the opinion, but 
essentially restated the opinion provided by the January 2007 
examiner.  

In its previous remand the Board asked that the veteran be 
afforded a psychiatric examination, and that the examiner 
provide an opinion as to whether it was at least as likely as 
not that any current psychiatric disability had its onset in 
active service or is otherwise the result of a disease or 
injury in active service.  The examiner was instructed to 
provide a rationale for the opinion.

Following a January 2007 examination, a VA examiner provided 
an August 2007 opinion that was as follows: 

I did not see any evidence that the 
veteran's current depression was 
specifically secondary to either 
depression that was noted in the military 
or the result of of a disease or injury 
in active service.  I think there are 
multiple reasons why the veteran is 
depressed and I do not know how to 
attribute her depression to any one cause 
without resorting to speculation.

A medical opinion that is too speculative to establish 
medical nexus is also inadequate to rule out medical nexus.  
McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006).  The 
examiner did not specify the multiple reasons why the veteran 
was depressed, and it is unclear whether any of these reasons 
were related to service, the examiner apparently 
misunderstood the requested opinion, inasmuch as it did not 
ask that he attribute the veteran's depression to a single 
reason.  The examiner also provided no rationale for the 
opinion that the current depression was unrelated to 
depression in service.  

In addition, in April 2002 the veteran filed a notice of 
disagreement with a December 2001 rating decision finding 
that new and material evidence had not been submitted to 
reopen a claim for entitlement to service connection for a 
back disorder.  As the veteran has not been provided a 
statement of the case in response to the notice of 
disagreement, a remand is required for the issuance of a 
statement of the case on this issue.  Manlicon v. West, 12 
Vet. App. 238 (1999).

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, DC for the following 
actions:

1.  The physician who provided the August 
2007 addendum to the January 2007 
gynecological examination or another 
qualified physician should review the 
claims folder and answer the following 
question:

Is it at least as likely as not (50 
percent probability or more) that the 
veteran's hysterectomy is related to a 
disease or injury during service 
(including pre-eclapsia related to 
pregnancy in 1975).  The examiner should 
provide a rationale for this opinion.

2.  The physician who provided the August 
2007 addendum to the psychiatric 
examination or another qualified 
physician should review the claims folder 
and this remand, and answer the following 
question:

Is it as likely as not (50 percent 
probability or more) that the veteran's 
currently diagnosed dysthymic disorder 
had its onset in service (taking into 
account the testimony of the veteran and 
a fellow service member that she 
experienced depression in service) or is 
otherwise related to a disease or injury 
in service.  The examiner should provide 
a rationale for the opinion.

3.  The RO or the AMC should issue a 
statement of the case to the appellant 
and her representative on the issue of 
whether new and material evidence has 
been submitted to reopen a claim for 
entitlement to service connection for a 
back condition.  The veteran should also 
be informed of the requirements to 
perfect an appeal with respect to this 
issue.  

4.  If any benefit for which an appeal is 
perfected remains denied, a supplemental 
statement of the case should be issue 
before the case is returned to the Board, 
if otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome of this case.  

The veteran need take no action until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


